
	
		I
		112th CONGRESS
		2d Session
		H. R. 6090
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Mr. Duncan of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the South Carolina National Heritage Corridor
		  Act of 1996 to designate the management entity for the South Carolina National
		  Heritage Corridor, and for other purposes.
	
	
		1.South Carolina National
			 Heritage Corridor Management EntitySection 605(a) of the South Carolina
			 National Heritage Corridor Act of 1996 (title VI of division II of Public Law
			 104–333) is amended to read as follows:
			
				(a)In
				generalThe management entity
				for the National Heritage Corridor shall be the South Carolina Heritage
				Corridor, Inc. All program funds, past, present, and future, shall be
				transferred immediately to the South Carolina Heritage Corridor,
				Inc.
				.
		
